DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/21/2022 has been entered.


Response to Amendments
This communication is in response to the amendments filed on 22 November 2021:
	Claims 1, 10 and 17 are amended.
	Claims 2 and 11 are canceled.
	Claims 1, 3-10 and 12-22 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 22 November 2021:
a.	Applicant’s arguments that Steven in view of Gutz is absent disclosure or suggestion of any technique for identifying open source components that are used in a software project has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may 
b.	Applicant’s arguments that the further amended claim 1, reciting “for each open source component of the one or more open source components identified from traversal of the call graph” is not taught by the references has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”. Applicant’s attention is further directed to Steven, Paragraph [0066], see “The resulting model may then be evaluated, and/or be used to identify relevant portions of the program code that should be evaluated, using one or more property queries relating to the issue(s) of interest”, where “issue(s) of interest” are pertaining to the open source components used in a software project. These citations from Steven clearly teach each open source component of the one or more open source components identified. However, Gutz was brought in to teach the limitation of utilizing a traversal of a call graph. Applicant’s attention is directed to Gutz, Abstract, see “…identifies a parent node in the set of received nodes to form an identified parent, traverses the call graph from the identified parent node to a node to identify a function within the node to form an identified function”, where “function” is analogous to components used in a software project.

c.	Applicant’s arguments that Steven in view of Gutz cannot disclose “based on traversal of the call graph, identify each open source component used in the software project and dependencies upon each open source component” has been fully considered but is deemed not persuasive. Applicant’s attention is directed to the rejection of Claim 17 below. The “parent” nodes cited in Gutz have a direct comparison to dependencies upon each identified component. Also, see the rejection of Steven, discussing the use of dependencies in identifying vulnerabilities within each identified component. 
d.	Applicant’s arguments that the Examiner has the burden under 35 U.S.C. 103 to establish a prima facie case of obviousness has been fully considered but is deemed not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-10, 12-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over STEVEN et al. (U.S. PGPub. 2017/0329582), hereinafter Steven, in view of GUTZ et al. (U.S. PGPub. 2011/0107316), hereinafter Gutz, in further view of Chari et al. (U.S. PGPub. 2018/0330103), hereinafter Chari. 

	Regarding claim 1, Steven teaches A method comprising:
	generating a call graph for a software project (Steven, Paragraph [0256], see “a call graph may be used to capture function call relationships, whereas a data flow graph may be used to capture data dependence information”);
	identifying one or more open source components used in the software project (Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”) (Steven, Paragraph [0066], see “The resulting model may then be evaluated, and/or be used to identify relevant portions of the program code that should be evaluated, using one or more property queries relating to the issue(s) of interest”, where “issue(s) of interest” are pertaining to the open source components used in a software project);
	for each open source component of the one or more open source components (Steven, Paragraph [0066], see “The resulting model may then be evaluated, and/or be used to identify relevant portions of the program code that should be evaluated, using one or more property queries relating to the issue(s) of interest”, where “issue(s) of interest” are pertaining to the open source components used in a software project) 
	generating a graph database query that indicates an identifier of the open source component and indicates a version of the open source component (Steven, Claim 1, see “formulating, by one or more processing devices, a graph-based request query indicating a relationship between a plurality of properties of a software application, wherein the request query requests guidance with respect to a guidance property of the plurality of properties”, where “a graph-based request query indicating a relationship between a plurality of properties of a software application” is being read as at least including an identifier of the open source component) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X)”, where the generating database query does include an indication of an identifier and a version of the software) (Steven, Paragraph [0299], see “the guidance engine 2705 may, in some embodiments, be programmed to submit questions to the knowledge base 2710, and the knowledge base 2710 may be programmed to provide answers to the guidance engine 2. For instance, the guidance engine 2705 may submit a query such as, “how to fix the vulnerability Y if version 1.0 of the framework X is used?” The knowledge base 2710 may return an answer such as, “update to version 1.1 of the framework X.””, where the graph database queries indicate a version of the open source component), and
	
	generating a vulnerability report for the software project with results from the submitted graph database queries (Steven, FIG. 28 and Paragraph [0297], see “FIG. 28 shows an illustrative knowledge graph 2800, in accordance with some embodiments…”, where the “knowledge graph 2800” is representing a vulnerability report for the software project with results from the submitted graph database queries that indicates how to deal with a potential vulnerability) (Steven, Abstract, see “The responsive query informs a user of the guidance engine how to address a vulnerability within the software application by performing a transform with respect to a property of the software application”) (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”), 
	Steven does not teach the following limitation(s) as taught by Gutz: identifying one or more open source components used in the software project based on traversing the call graph.
	(Gutz, Abstract, see “…identifies a parent node in the set of received nodes to form an identified parent, traverses the call graph from the identified parent node to a node to identify a function within the node to form an identified function”, where “function” is analogous to components used in a software project).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, by implementing techniques for algorithm complexity identification, comprising identifying components used in the software project based on traversing the call graph, disclosed of Gutz. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising identifying components used in the software project based on traversing the call graph. This allows for a more efficient and effective system for open-source software vulnerability analysis by traversing a call graph which represents calling relationships between subroutines in the software project, which also identifies the components used in the software project (Gutz, Abstract). 
	Steven as modified by Gutz do not teach the following limitation(s) as taught by Chari: submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affects by a vulnerability documented in the graph database;
	wherein the vulnerability report indicates vulnerabilities affecting any of the one or more open source components.
	(Chari, Abstract, see “Generating an attack graph to protect sensitive data objects from attack is provided. The attack graph that includes nodes representing components in a set of components of a regulated service and edges between nodes representing relationships between related components in the set of components is generated based on vulnerability and risk metrics corresponding to each component. A risk score is calculated for each component represented by a node in the attack graph based on sensitivity rank and criticality rank corresponding to each respective component. Risk scores are aggregated for each component along each edge path connecting a node of a particular component to a node of a related component. In response to determining that an aggregated risk score of a component is greater than or equal to a risk threshold, an action is performed to mitigate a risk to sensitive data corresponding to the component posed by an attack”) (Chari, Paragraph [0090], see “database node 502 includes CVE identifier 510 and CVSS score 512…application scan 514 was run on storage manager node 504 producing CWE 516. A sensitive data manager, such as sensitive data manager 218 in FIG. 2, may utilize CVE, CVSS, and CWE information to determine sensitive data vulnerabilities and weaknesses that may exist in the components corresponding to nodes 502 and 504…The sensitive data manager may calculate the risk to a set of sensitive data objects associated with the regulated service based on determining the sensitive data vulnerabilities and weaknesses of components corresponding to nodes and propagating the risk to related components along edge paths in attack graph 500 that connect related components”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, and techniques disclosed of Gutz, by implementing techniques for automatic generation of data-centric attack graphs, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database, disclosed of Chari.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database. This allows for better security management by querying a graph database of vulnerabilities known to affect software components, due to the graph database comprising data with similar vulnerabilities and techniques used to mitigate and resolve the vulnerabilities. Instead of the system having to resolve the issues from start to finish, they can compare the vulnerabilities with known vulnerabilities to have a more effective and efficient way of resolving the issue with the graph database(s) (Chari, Abstract). 

	Regarding claim 3, Steven as modified by Gutz and further modified by Chari teaches The method of claim 1, wherein identifying the open source component comprises determining for each vertex in the call graph whether open source attribution information exists in the software project (Steven, Paragraph [0295], see “the knowledge base 2710 may include a knowledge graph having one or more nodes and/or one or more edges…Each edge may represent a relationship between a source node and a target node, where the target node may be different from, or the same as, the source node”) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X). The knowledge graph 2800 may further include an edge 2815 from the node 2805 to the node 2810. The edge 2815 may represent a “Replace” relationship…the edge 2815 may indicate that if a certain pattern (e.g., a vulnerability Y) is identified, then the framework represented by the node 2805 (e.g., version 1.0 of the framework X) should be replaced by the framework represented by the node 2810 (e.g., version 1.1 of the framework X). 

	Regarding claim 4, Steven as modified by Gutz and further modified by Chari teaches The method of claim 1 further comprising generating a dependency graph indicating dependencies of code units in the software project upon each identified open source component (Steven, Paragraph [0165], see “a property query may program an analysis engine to detect “fail fast” comparisons…the property query 1055 may be written using a data flow operator USE, which may cause the analysis engine to search for a function declaration that has two byte arrays as arguments ($a and $b) and includes a for loop with an if statement in the body of the for loop, where the condition ($1) of the if statement depends on both of the byte array arguments ($1 USE $a AND $2 USE $b). Thus, the property query 1055 may cause the analysis engine to perform a combination of syntactic matching and data flow analysis to detect a “fail fast” comparison”, where the “fail fast” comparison indicates dependencies of code units in the software project(s)) (Steven, Paragraph [0256], see “a call graph may be sued to capture function call relationships, whereas a data flow graph may be used to capture data dependence information (e.g., how a tainted value is propagated)”, where “data flow graph” is being read as the generated dependency graph indicating dependencies of code units in the software project(s)).

	Regarding claim 5, Steven as modified by Gutz and further modified by Chari teaches The method of claim 4, wherein generating the vulnerability report comprises correlating each vulnerability indicated in the results with code units of the software project based on the dependency graph (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”, where “data flow analysis” is being read as comprising the generated dependency graph, which is used as a technique for generating the vulnerability report). 

	Regarding claim 8, Steven as modified by Gutz and further modified by Chari teaches The method of claim 1, wherein an open source component is an open source library (Steven, Paragraph [0055], see “an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”).

	Regarding claim 9, Steven as modified by Gutz and further modified by Chari teaches The method of claim 1, wherein generating the graph database query comprises generating the graph database query according to a schema of the graph database that indicates a graph structure comprising a first vertex to represent a vulnerability source, a second vertex to represent a vulnerability, a third vertex to indicate a software component version or version range, a plurality of vertices to represent different types of software components, and edges among the vertices to indicate types of relationships among the vertices (Steven, FIG. 28, see “2805” which is being read as a first vertex to represent a vulnerability source, see “2815” which indicates a second vertex to represent a vulnerability, see “2805” which is being read as a third vertex to indicate a software component version or version range, see “2805” and “2810” which show a plurality of vertices that represent different types of software components and see “2815” which shows edges among the vertices to indicate types of relationships among the vertices) (Steven, Paragraph [0297], see “FIG. 28 shows an illustrative knowledge graph 2800, in accordance with some embodiments…the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X). The knowledge graph 2800 may further include an edge 2815 from the node 2805 to the node 2810. The edge 2815 may represent a “Replace” relationship…the edge 2815 may indicate that if a certain pattern (e.g., a vulnerability Y) is identified, then the framework represented by the node 2805 (e.g., version 1.0 of the framework X) should be replaced by the framework represented by the node 2810 (e.g., version 1.1 of the framework X).

	Regarding claim 10, Steven teaches A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising (Steven, Paragraph [0369], see “the computer 1000 includes a processing unit 1001 having one or more processors and a non-transitory computer-readable storage medium 1002 that may include, for example, volatile and/or non-volatile memory. The memory 1002 may store one or more instructions to program the processing unit 1001 to perform any of the functions described herein”):
	generating a call graph for a software project (Steven, Paragraph [0256], see “a call graph may be used to capture function call relationships, whereas a data flow graph may be used to capture data dependence information”);
	identifying a set of one or more open source libraries used in the software project (Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”) (Steven, Paragraph [0066], see “The resulting model may then be evaluated, and/or be used to identify relevant portions of the program code that should be evaluated, using one or more property queries relating to the issue(s) of interest”, where “issue(s) of interest” are pertaining to the open source components used in a software project);
	for each open source library of the set of open source libraries identified (Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”) 
	generating a graph database query the indicates an identifier of the open source library and that indicates a version of the open source library (Steven, Claim 1, see “formulating, by one or more processing devices, a graph-based request query indicating a relationship between a plurality of properties of a software application, wherein the request query requests guidance with respect to a guidance property of the plurality of properties”, where “a graph-based request query indicating a relationship between a plurality of properties of a software application” is being read as at least including an identifier of the open source component) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X)”, where the generating database query does include an indication of an identifier and a version of the software) (Steven, Paragraph [0299], see “the guidance engine 2705 may, in some embodiments, be programmed to submit questions to the knowledge base 2710, and the knowledge base 2710 may be programmed to provide answers to the guidance engine 2. For instance, the guidance engine 2705 may submit a query such as, “how to fix the vulnerability Y if version 1.0 of the framework X is used?” The knowledge base 2710 may return an answer such as, “update to version 1.1 of the framework X.””, where the graph database queries indicate a version of the open source component), and
	
	generating a vulnerability report for the software project with results from the submitted graph database queries (Steven, FIG. 28 and Paragraph [0297], see “FIG. 28 shows an illustrative knowledge graph 2800, in accordance with some embodiments…”, where the “knowledge graph 2800” is representing a vulnerability report for the software project with results from the submitted graph database queries that indicates how to deal with a potential vulnerability) (Steven, Abstract, see “The responsive query informs a user of the guidance engine how to address a vulnerability within the software application by performing a transform with respect to a property of the software application”) (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”), 
	Steven does not teach the following limitation(s) as taught by Gutz: identifying a set of one or more open source libraries used in the software project based on traversing the call graph.
	(Gutz, Abstract, see “…identifies a parent node in the set of received nodes to form an identified parent, traverses the call graph from the identified parent node to a node to identify a function within the node to form an identified function”, where “function” is analogous to components used in a software project).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, by implementing techniques for algorithm complexity identification, comprising identifying components used in the software project based on traversing the call graph, disclosed of Gutz. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising identifying components used in the software project based on traversing the call graph. This allows for a more efficient and effective system for open-source software vulnerability analysis by traversing a call graph which represents calling relationships between subroutines in the software project, which also identifies the components used in the software project (Gutz, Abstract). 
	Steven as modified by Gutz do not teach the following limitation(s) as taught by Chari: submitting the graph database query to a graph database of vulnerabilities known to affect open source libraries, wherein a result of submitting the graph database query indicates if the open source library is affects by a vulnerability documented in the graph database;
	wherein the vulnerability report indicates vulnerabilities affecting any of the set of open source libraries.
	(Chari, Abstract, see “Generating an attack graph to protect sensitive data objects from attack is provided. The attack graph that includes nodes representing components in a set of components of a regulated service and edges between nodes representing relationships between related components in the set of components is generated based on vulnerability and risk metrics corresponding to each component. A risk score is calculated for each component represented by a node in the attack graph based on sensitivity rank and criticality rank corresponding to each respective component. Risk scores are aggregated for each component along each edge path connecting a node of a particular component to a node of a related component. In response to determining that an aggregated risk score of a component is greater than or equal to a risk threshold, an action is performed to mitigate a risk to sensitive data corresponding to the component posed by an attack”) (Chari, Paragraph [0090], see “database node 502 includes CVE identifier 510 and CVSS score 512…application scan 514 was run on storage manager node 504 producing CWE 516. A sensitive data manager, such as sensitive data manager 218 in FIG. 2, may utilize CVE, CVSS, and CWE information to determine sensitive data vulnerabilities and weaknesses that may exist in the components corresponding to nodes 502 and 504…The sensitive data manager may calculate the risk to a set of sensitive data objects associated with the regulated service based on determining the sensitive data vulnerabilities and weaknesses of components corresponding to nodes and propagating the risk to related components along edge paths in attack graph 500 that connect related components”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, and techniques disclosed of Gutz, by implementing techniques for automatic generation of data-centric attack graphs, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database, disclosed of Chari.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database. This allows for better security management by querying a graph database of vulnerabilities known to affect software components, due to the graph database comprising data with similar vulnerabilities and techniques used to mitigate and resolve the vulnerabilities. Instead of the system having to resolve the issues from start to finish, they can compare the vulnerabilities with known vulnerabilities to have a more effective and efficient way of resolving the issue with the graph database(s) (Chari, Abstract). 

	Regarding claim 12, Steven as modified by Gutz and further modified by Chari teaches The non-transitory, computer-readable medium of claim 10, wherein identifying the set of one or more open source libraries comprises determining open source attribution information based on traversing the call graph (Steven, Paragraph [0295], see “the knowledge base 2710 may include a knowledge graph having one or more nodes and/or one or more edges…Each edge may represent a relationship between a source node and a target node, where the target node may be different from, or the same as, the source node”) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X). The knowledge graph 2800 may further include an edge 2815 from the node 2805 to the node 2810. The edge 2815 may represent a “Replace” relationship…the edge 2815 may indicate that if a certain pattern (e.g., a vulnerability Y) is identified, then the framework represented by the node 2805 (e.g., version 1.0 of the framework X) should be replaced by the framework represented by the node 2810 (e.g., version 1.1 of the framework X).

	Regarding claim 13, Steven as modified by Gutz and further modified by Chari teaches The non-transitory, computer-readable medium of claim 10, wherein the operations further comprise determining dependencies upon the set of one or more open source libraries (Steven, Paragraph [0165], see “a property query may program an analysis engine to detect “fail fast” comparisons…the property query 1055 may be written using a data flow operator USE, which may cause the analysis engine to search for a function declaration that has two byte arrays as arguments ($a and $b) and includes a for loop with an if statement in the body of the for loop, where the condition ($1) of the if statement depends on both of the byte array arguments ($1 USE $a AND $2 USE $b). Thus, the property query 1055 may cause the analysis engine to perform a combination of syntactic matching and data flow analysis to detect a “fail fast” comparison”, where the “fail fast” comparison indicates dependencies of code units in the software project(s)) (Steven, Paragraph [0256], see “a call graph may be sued to capture function call relationships, whereas a data flow graph may be used to capture data dependence information (e.g., how a tainted value is propagated)”, where “data flow graph” is being read as the generated dependency graph indicating dependencies of code units in the software project(s)).

	Regarding claim 14, Steven as modified by Gutz and further modified by Chari teaches The non-transitory, computer-readable medium of claim 13, wherein generating the vulnerability report comprises correlating each vulnerability indicated in the results with code units of the software project based on the dependencies (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”, where “data flow analysis” is being read as comprising the generated dependency graph, which is used as a technique for generating the vulnerability report).

	 Regarding claim 15, Steven as modified by Gutz and further modified by Chari teaches The non-transitory, computer-readable medium of claim 14, wherein generating the vulnerability report also comprises determining an impact of each identified vulnerability and indicating the impact in the vulnerability report (Steven, Paragraph [0308], see “the impact worker 2915 may be programmed to analyze a proposed code transformation and identify potential impact and/or mitigation strategy…The impact worker 2915 may then add the identified impact and/or mitigation strategy to the information repository 2715”).

	Regarding claim 17, Steven teaches An apparatus comprising:
	a processor (Steven, Paragraph [0369], see “the computer 1000 includes a processing unit 1001…”); and
	a non-transitory, machine-readable medium having a program code stored therein, the program code executable by the processor to cause the apparatus to (Steven, Paragraph [0369], see “The memory 1002 may store one or more instructions to program the processing unit 1001 to perform any of the functions described herein”),
	scan a software project to generate a call graph for the software project (Steven, Paragraph [0256], see “a call graph may be used to capture function call relationships, whereas a data flow graph may be used to capture data dependence information”);
	(Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”) (Steven, Paragraph [0066], see “The resulting model may then be evaluated, and/or be used to identify relevant portions of the program code that should be evaluated, using one or more property queries relating to the issue(s) of interest”, where “issue(s) of interest” are pertaining to the open source components used in a software project) (Steven, Paragraph [0119], see “these constructs may allow different types of analyses (e.g., static scanning, data flow analysis, fuzzing, dynamic scanning, etc.) to be specified using the same query language…”) (Steven, Paragraph [0165], see “a property query may program an analysis engine to detect “fail fast” comparisons…the property query 1055 may be written using a data flow operator USE, which may cause the analysis engine to search for a function declaration that has two byte arrays as arguments ($a and $b) and includes a for loop with an if statement in the body of the for loop, where the condition ($1) of the if statement depends on both of the byte array arguments ($1 USE $a AND $2 USE $b). Thus, the property query 1055 may cause the analysis engine to perform a combination of syntactic matching and data flow analysis to detect a “fail fast” comparison”, where the “fail fast” comparison indicates dependencies of code units in the software project(s)) (Steven, Paragraph [0256], see “a call graph may be sued to capture function call relationships, whereas a data flow graph may be used to capture data dependence information (e.g., how a tainted value is propagated)”, where “data flow graph” is being read as the generated dependency graph indicating dependencies of code units in the software project(s));
	for each open source component identified (Steven, Paragraph [0055], see “Many software applications are complex and difficult to analyze. For instance, an application may include hundreds of modules and millions of lines of code, and may make use of external components (e.g., frameworks, libraries, middleware, etc.) that may or may not be open sourced. The inventors have recognized and appreciated that it may be beneficial to provide techniques for abstracting a software application in a manner that focuses on one or more properties of interest, and that it may also be beneficial to provide techniques for abstracting a framework or library”) 
	generate a graph database query that indicates an identifier of the open source component (Steven, Claim 1, see “formulating, by one or more processing devices, a graph-based request query indicating a relationship between a plurality of properties of a software application, wherein the request query requests guidance with respect to a guidance property of the plurality of properties”, where “a graph-based request query indicating a relationship between a plurality of properties of a software application” is being read as at least including an identifier of the open source component) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X)”, where the generating database query does include an indication of an identifier and a version of the software), and
	
	generate vulnerability information with results from the submitted graph database queries (Steven, FIG. 28 and Paragraph [0297], see “FIG. 28 shows an illustrative knowledge graph 2800, in accordance with some embodiments…”, where the “knowledge graph 2800” is representing a vulnerability report for the software project with results from the submitted graph database queries that indicates how to deal with a potential vulnerability) (Steven, Abstract, see “The responsive query informs a user of the guidance engine how to address a vulnerability within the software application by performing a transform with respect to a property of the software application”) (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”), 
	Steven does not teach the following limitation(s) as taught by Gutz: based on traversal of the call graph, identify each open source component used in the software project and dependencies upon each open source component.
	(Gutz, Abstract, see “…identifies a parent node in the set of received nodes to form an identified parent, traverses the call graph from the identified parent node to a node to identify a function within the node to form an identified function”, where “function” is analogous to components used in a software project).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, by implementing techniques for algorithm complexity identification, comprising identifying components used in the software project based on traversing the call graph, disclosed of Gutz. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising identifying components used in the software project based on traversing the call graph. This allows for a more efficient and effective system for open-source software vulnerability analysis by traversing a call graph which represents calling relationships between subroutines in the software project, which also identifies the components used in the software project (Gutz, Abstract). 
Steven as modified by Gutz do not teach the following limitation(s) as taught by Chari: submit the graph database query to begin traversal of a subgraph of a graph database of vulnerabilities known to affect open source components from a vertex that indicates the identifier of the open source component, wherein a result of the submitted graph database query indicates if the open source component is affects by a vulnerability documented in the graph database;
wherein the vulnerability information indicates vulnerabilities affecting open source components used in the software project.
	(Chari, Abstract, see “Generating an attack graph to protect sensitive data objects from attack is provided. The attack graph that includes nodes representing components in a set of components of a regulated service and edges between nodes representing relationships between related components in the set of components is generated based on vulnerability and risk metrics corresponding to each component. A risk score is calculated for each component represented by a node in the attack graph based on sensitivity rank and criticality rank corresponding to each respective component. Risk scores are aggregated for each component along each edge path connecting a node of a particular component to a node of a related component. In response to determining that an aggregated risk score of a component is greater than or equal to a risk threshold, an action is performed to mitigate a risk to sensitive data corresponding to the component posed by an attack”) (Chari, Paragraph [0090], see “database node 502 includes CVE identifier 510 and CVSS score 512…application scan 514 was run on storage manager node 504 producing CWE 516. A sensitive data manager, such as sensitive data manager 218 in FIG. 2, may utilize CVE, CVSS, and CWE information to determine sensitive data vulnerabilities and weaknesses that may exist in the components corresponding to nodes 502 and 504…The sensitive data manager may calculate the risk to a set of sensitive data objects associated with the regulated service based on determining the sensitive data vulnerabilities and weaknesses of components corresponding to nodes and propagating the risk to related components along edge paths in attack graph 500 that connect related components”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, and techniques disclosed of Gutz, by implementing techniques for automatic generation of data-centric attack graphs, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database, disclosed of Chari.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising submitting the graph database query to a graph database of vulnerabilities known to affect open source components, wherein a result of submitting the graph database query indicates if the open source component is affected by a vulnerability documents in the graph database. This allows for better security management by querying a graph database of vulnerabilities known to affect software components, due to the graph database comprising data with similar vulnerabilities and techniques used to mitigate and resolve the vulnerabilities. Instead of the system having to resolve the issues from start to finish, they can compare the vulnerabilities with known vulnerabilities to have a more effective and efficient way of resolving the issue with the graph database(s) (Chari, Abstract). 

	Regarding claim 18, Steven as modified by Gutz and further modified by Chari teaches The apparatus of claim 17, wherein the program code to generate the graph database query comprises program code to generate the graph database query to also indicate a version of the open source component (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X)”, where the generating database query does include an indication of an identifier and a version of the software) (Steven, Paragraph [0299], see “the guidance engine 2705 may, in some embodiments, be programmed to submit questions to the knowledge base 2710, and the knowledge base 2710 may be programmed to provide answers to the guidance engine 2. For instance, the guidance engine 2705 may submit a query such as, “how to fix the vulnerability Y if version 1.0 of the framework X is used?” The knowledge base 2710 may return an answer such as, “update to version 1.1 of the framework X.””, where the graph database queries indicate a version of the open source component).

	Regarding claim 19, Steven as modified by Gutz and further modified by Chari teaches The apparatus of claim 17, wherein the program code to generate the vulnerability information comprises program code to indicate correspondence between code units of the software project and vulnerability descriptions from the results based on the dependencies (Steven, Paragraph [0086], see “Any suitable combination of one or more property checking techniques may be used, including, but not limited to, data flow analysis, control flow analysis, and/or model checking. The property checking component 340 may then output one or more results, which may include a finding indicating an identified problem (e.g., a security vulnerability), a suggested modification to the input program code to fix an identified problem, an indication that the property checking component 340 is unable to reach a conclusion with respect to a certain property, and/or any other observation of interest”, where “data flow analysis” is being read as comprising the generated dependency graph, which is used as a technique for generating the vulnerability report). 

	Regarding claim 20, Steven as modified by Gutz and further modified by Chari teaches The apparatus of claim 17, wherein the program code to generate the graph database query comprises program code to generate the graph database query in accordance with a graph database schema that includes vertices at least representing different types of software components, a vulnerability, and a vulnerability source and that includes edges representing different types of relationship among vertices (Steven, FIG. 28, see “2805” which is being read as a first vertex to represent a vulnerability source, see “2815” which indicates a second vertex to represent a vulnerability, see “2805” which is being read as a third vertex to indicate a software component version or version range, see “2805” and “2810” which show a plurality of vertices that represent different types of software components and see “2815” which shows edges among the vertices to indicate types of relationships among the vertices) (Steven, Paragraph [0297], see “FIG. 28 shows an illustrative knowledge graph 2800, in accordance with some embodiments…the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X). The knowledge graph 2800 may further include an edge 2815 from the node 2805 to the node 2810. The edge 2815 may represent a “Replace” relationship…the edge 2815 may indicate that if a certain pattern (e.g., a vulnerability Y) is identified, then the framework represented by the node 2805 (e.g., version 1.0 of the framework X) should be replaced by the framework represented by the node 2810 (e.g., version 1.1 of the framework X).

	Regarding claim 21, Steven as modified by Gutz teaches The apparatus of claim 17, wherein the program code to identify each open source component used in the software project comprises program code to determine for each vertex in the call graph whether open source attribution information exists in the software project (Steven, Paragraph [0295], see “the knowledge base 2710 may include a knowledge graph having one or more nodes and/or one or more edges…Each edge may represent a relationship between a source node and a target node, where the target node may be different from, or the same as, the source node”) (Steven, Paragraph [0297], see “the knowledge graph 2800 includes two nodes, 2805 and 2810. The node 2805 may represent a software development framework (e.g., version 1.0 of a framework X), and the node 2810 may represent another software development framework (e.g., version 1.1 of the framework X). The knowledge graph 2800 may further include an edge 2815 from the node 2805 to the node 2810. The edge 2815 may represent a “Replace” relationship…the edge 2815 may indicate that if a certain pattern (e.g., a vulnerability Y) is identified, then the framework represented by the node 2805 (e.g., version 1.0 of the framework X) should be replaced by the framework represented by the node 2810 (e.g., version 1.1 of the framework X).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steven, in view of Gutz, in further view of Chari, in further view of Nickolov et al. (U.S. PGPub. 2017/0034023), hereinafter Nickolov. 

	Regarding claim 6, Steven as modified by Gutz and further modified by Chari teaches The method of claim 5, wherein generating the vulnerability report also comprises determining an impact of each identified vulnerability and indicating the impact in the vulnerability report, (Steven, Paragraph [0308], see “the impact worker 2915 may be programmed to analyze a proposed code transformation and identify potential impact and/or mitigation strategy…The impact worker 2915 may then add the identified impact and/or mitigation strategy to the information repository 2715”).
	Steven as modified by Gutz and further modified by Chari does not teach the following limitation(s) as taught by Nickolov: The method of claim 5, wherein generating the vulnerability report also comprises determining an impact of each identified vulnerability and indicating the impact in the vulnerability report, wherein determining the impact of each identified vulnerability comprises determining frequency of use of the open source component corresponding to the identified vulnerability and number of different code units of the software project that use the open source component corresponding to the identified vulnerability.
	(Nickolov, Paragraphs [0415 – 0422], see “In at least one embodiment the DGRI Score is calculated for a configuration based on: The current number of servers using this configuration. The total number of servers which have used this configuration historically…The number and CVSS severity score of vulnerabilities affecting this configuration…Use of vulnerability or reliability data from alternate sources such as websites which include user reports of vulnerability, compatibility or reliability issues in software packages or combinations of software packages, github issue tracking, etc.”, where “The current number of servers using this configuration” and “The total number of servers which have used this configuration historically” is analogous to determining the frequency of use of the open source component corresponding to the identified vulnerability and the number of different code units of the software project that use the open source component corresponding to the identified vulnerability, and where “Use of vulnerability or reliability data from alternate sources such as websites which include user reports of vulnerability issues in software packages” is also analogous to a number of different code units of the software project that use the open source component corresponding to the identified vulnerability).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, techniques disclosed of Gutz, and techniques disclosed of Chari, by implementing techniques for evaluating server system reliability, vulnerability and component compatibility, comprising of the vulnerability report including a frequency of use of the open source component corresponding to the identified vulnerability, as well as, a  number of different code units of the software project that use the open source component corresponding to the identified vulnerability, disclosed of Nickolov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising of the vulnerability report including a frequency of use of the open source component corresponding to the identified vulnerability, as well as, a number of different code units of the software project that use the open source component corresponding to the identified vulnerability. Utilizing this information allows for better security management, as well as overall efficiency in overcoming the indicated vulnerabilities associated with the open source component. It also allows for a more user-friendly indication of whether or not the reported vulnerability is a small, medium or huge threat to the user based on the frequency of use and number of different code units that use the open source component (Nickolov, Paragraphs [0415 – 0422]). 

	Regarding claim 16, Steven as modified by Gutz and further modified by Chari does not teach the following limitation(s) as taught by Nickolov: The non-transitory, computer-readable medium of claim 15, wherein determining the impact of each identified vulnerability comprises determining at least one of frequency of use of the open source library corresponding to the identified vulnerability and number of different code units of the software project that use the open source library corresponding to the identified vulnerability. 
	(Nickolov, Paragraphs [0415 – 0422], see “In at least one embodiment the DGRI Score is calculated for a configuration based on: The current number of servers using this configuration. The total number of servers which have used this configuration historically…The number and CVSS severity score of vulnerabilities affecting this configuration…Use of vulnerability or reliability data from alternate sources such as websites which include user reports of vulnerability, compatibility or reliability issues in software packages or combinations of software packages, github issue tracking, etc.”, where “The current number of servers using this configuration” and “The total number of servers which have used this configuration historically” is analogous to determining the frequency of use of the open source component corresponding to the identified vulnerability and the number of different code units of the software project that use the open source component corresponding to the identified vulnerability, and where “Use of vulnerability or reliability data from alternate sources such as websites which include user reports of vulnerability issues in software packages” is also analogous to a number of different code units of the software project that use the open source component corresponding to the identified vulnerability).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, techniques disclosed of Gutz, and techniques disclosed of Chari, by implementing techniques for evaluating server system reliability, vulnerability and component compatibility, comprising of the vulnerability report including a frequency of use of the open source component corresponding to the identified vulnerability, as well as, a  number of different code units of the software project that use the open source component corresponding to the identified vulnerability, disclosed of Nickolov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising of the vulnerability report including a frequency of use of the open source component corresponding to the identified vulnerability, as well as, a number of different code units of the software project that use the open source component corresponding to the identified vulnerability. Utilizing this information allows for better security management, as well as overall efficiency in overcoming the indicated vulnerabilities associated with the open source component. It also allows for a more user-friendly indication of whether or not the reported vulnerability is a small, medium or huge threat to the user based on the frequency of use and number of different code units that use the open source component (Nickolov, Paragraphs [0415 – 0422]). 


Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steven, in view of Gutz, in further view of Chari, in further view of Paraschivescu (U.S. PGPub. 2015/0379061).

	Regarding claim 7, Steven as modified by Gutz and further modified by Chari does not teach the following limitation(s) as taught by Paraschivescu: The method of claim 1 further comprising distinguishing between code units with direct dependencies upon an open source component corresponding to a vulnerability indicated in the results and code units with indirect dependencies upon an open source component corresponding to a vulnerability indicated in the results.
	(Paraschivescu, Paragraph [0031], see “For data to be functional it often needs corresponding code, which in turn may specify a platform (operating system, libraries, or other software). These dependencies should also be tracked”) (Paraschivescu, Paragraph [0077], see “Resources can be either direct, as in the above case, or indirect i.e. resources of resources. For example, a resource of a bulb could be its manufacturer, which would become an indirect resource of the inventory. QEI tracks of direct resources using the concept of dependency (Section 3.3), and infers indirect ones”, where “QEI” distinguishes between code units with direct dependencies and code units with indirect dependencies). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, techniques disclosed of Gutz, and techniques disclosed of Chari, by implementing techniques for managing changes to information, comprising distinguishing between code units with direct dependencies and code units with indirect dependencies corresponding to a vulnerability indicated in the results, disclosed of Paraschivescu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising distinguishing between code units with direct dependencies and code units with indirect dependencies corresponding to a vulnerability indicated in the results. This allows for better security management in the system, as well as overall effectiveness in overcoming the indicating vulnerability. This distinguishment helps pin the source of the vulnerability in terms of whether the vulnerability of the open source component lies within the library, API, or software component that is references directly by the program itself or whether the vulnerability lies within an indirect dependency (Paraschivescu, Paragraph [0031]). 

Regarding claim 22, Steven as modified by Gutz and further modified by Chari do not teach the following limitation(s) as taught by Paraschivescu: The apparatus of claim 17 further comprising program code to distinguish between code units with direct dependencies upon an open source component corresponding to a vulnerability indicated in the vulnerability information and code units with indirect dependencies upon an open source component corresponding to a vulnerability indicated in the vulnerability information.
	(Paraschivescu, Paragraph [0031], see “For data to be functional it often needs corresponding code, which in turn may specify a platform (operating system, libraries, or other software). These dependencies should also be tracked”) (Paraschivescu, Paragraph [0077], see “Resources can be either direct, as in the above case, or indirect i.e. resources of resources. For example, a resource of a bulb could be its manufacturer, which would become an indirect resource of the inventory. QEI tracks of direct resources using the concept of dependency (Section 3.3), and infers indirect ones”, where “QEI” distinguishes between code units with direct dependencies and code units with indirect dependencies). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for model-based analysis of software, disclosed of Steven, techniques disclosed of Gutz, and techniques disclosed of Chari, by implementing techniques for managing changes to information, comprising distinguishing between code units with direct dependencies and code units with indirect dependencies corresponding to a vulnerability indicated in the results, disclosed of Paraschivescu.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for open-source software vulnerability analysis, comprising distinguishing between code units with direct dependencies and code units with indirect dependencies corresponding to a vulnerability indicated in the results. This allows for better security management in the system, as well as overall effectiveness in overcoming the indicating vulnerability. This distinguishment helps pin the source of the vulnerability in terms of whether the vulnerability of the open source component lies within the library, API, or software component that is references directly by the program itself or whether the vulnerability lies within an indirect dependency (Paraschivescu, Paragraph [0031]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433